MAINE SUPREME JUDICIAL COURT                                       Reporter of Decisions
Decision:    2020 ME 62
Docket:      Cum-19-416
Submitted
  On Briefs: May 4, 2020
Decided:     May 12, 2020

Panel:       MEAD, GORMAN, JABAR, HUMPHREY, HORTON, and CONNORS, JJ.



                            IN RE CHILD OF JASMINE B.


PER CURIAM

         [¶1] Jasmine B. appeals from a judgment of the District Court (Portland,

Eggert, J.) finding that her child is in circumstances of jeopardy pursuant to

22 M.R.S. § 4035(2) (2020) and ordering that the child remain in the custody

of the Department of Health and Human Services.               She argues that the

evidence was insufficient to support the court’s finding that the child is in

jeopardy. We affirm the judgment.

         [¶2] The Department sought a child protection order and preliminary

protection order for the child, who was then two years old, on May 24, 2019.

The Department’s petition alleged that the child was at risk of serious harm

due to the mother’s volatility, including her violent and erratic behavior, and

her lack of safe and stable housing. A Department employee’s affidavit filed

with the petition also recounted the Department’s two-year history with the

mother, including several instances of the mother placing the child in unsafe
2

situations. The court (Stanfill, J.) entered a preliminary order that same day,

placing the child in the Department’s custody. In early June of 2019, after a

contested summary preliminary hearing, the court (Cashman, J.) entered an

order continuing the preliminary protection order in effect and noting that the

mother “had two mental health-related episodes” over the previous two

months, which resulted in “hospital visits for evaluations,” and had “made

statements of self-harm and was not in a position to care for [the child].”

See 22 M.R.S. § 4034(4) (2020).

        [¶3] The court (Eggert, J.) conducted a contested jeopardy hearing over

two days in September of 2019. Based on the evidence presented at that

hearing, by order dated September 12, 2019, the court determined that the

child was in circumstances of jeopardy.1 See 22 M.R.S. § 4002(1), (6) (2020).

The mother timely appealed. See 22 M.R.S. § 4006 (2020); M.R. App. P.

2B(c)(1).

        [¶4] The mother challenges the sufficiency of the evidence to support

the court’s finding that the child is in circumstances of jeopardy. We review

the court’s factual findings for clear error and will affirm its jeopardy

determination “unless there is no competent record evidence that can

    1The court also entered a jeopardy order as to the father on grounds of abandonment; he does
not appeal from that order.
                                                                            3

rationally be understood to establish as more likely than not that the child

was in circumstances of jeopardy to his or her health and welfare.”

In re Children of Troy H., 2019 ME 154, ¶ 5, 218 A.3d 750 (quotation marks

omitted).

      [¶5] The court made the following findings of fact, which are supported

by competent record evidence. See id.

            [The m]other has had great difficulty managing her
      emotions both before DHHS involvement and since the filing of
      this petition. She has threatened to commit suicide when she has
      been frustrated which would pose significant risks to [the child].
      She has real anger issues which cause her to react volubly against
      others and to threaten to give up as it is too hard. [The child]
      would not be safe in her care until she has learned to control her
      emotions and to recognize the impact of her actions on [the child]
      and others . . . .

      [¶6]   These findings are supported by substantial evidence of the

mother’s erratic and unsafe behavior, including testimony regarding

threatening text messages the mother had sent to the relative currently caring

for the child; the mother’s violent outbursts at another relative with whom

she had been staying, including “banging her head in the wall that eventually

created a hole” and backing her car into the relative’s car; and threats the

mother made to Department employees, including statements that

“sometimes she can control her mental health issues, but not always” and that
4

“people like [her] were the reason why there’s shootings.” Contrary to the

mother’s contentions, the court did not err in finding that returning the child

to the mother’s custody would subject the child to a threat of serious harm.2

See 22 M.R.S. § 4002(6); In re Child of Tiffany F., 2018 ME 137, ¶ 5, 195 A.3d
84.

        The entry is:

                           Judgment affirmed.



Jason A. MacLean, Esq., Bridgton, for appellant mother

Aaron M. Frey, Attorney General, and Zack Paakkonen, Asst. Atty. Gen., Office
of the Attorney General, Augusta, for appellee Department of Health and
Human Services


Portland District Court docket number PC-2019-28
FOR CLERK REFERENCE ONLY




   2 The court’s finding that the Department made reasonable efforts to prevent removal of the

child, including “referral for counseling, arranging family team meetings, providing regular
visitation, and caseworker services,” is also fully supported by the record. See 22 M.R.S.
§ 4036-B(3) (2020); In re Children of Travis G., 2019 ME 20, ¶ 1 n.1, 201 A.3d 1224; In re Dakota P.,
2005 ME 2, ¶¶ 11-14, 863 A.2d 280.